Citation Nr: 0839536	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), depression, and dysthymia.

2.  Entitlement to service connection for a condition 
manifested by microscopic hematuria, claimed as red blood 
cells in urine, to include as secondary to in-service 
herbicide exposure.  

3.  Entitlement to service connection for alcohol abuse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied claims of service connection for PTSD, a 
condition manifested by microscopic hematuria (claimed as red 
blood cells in urine), alcohol abuse, and depression.  The 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD, depression, and dysthymia, has 
been recharacterized on the front of this decision to comport 
with the veteran's apparent intentions, to avoid any 
possibility of prejudice to the veteran, and to address all 
possible theories of entitlement reasonably raised by the 
evidence of record.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in January 2006.  A transcript 
of his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  In correspondence received at the RO on September 11, 
2006, and prior to the promulgation of a decision in the 
appeal, the veteran requested to withdraw from appellate 
status all issues on appeal except for the PTSD.

2.  The veteran has diagnoses of PTSD, dysthymia, and 
depression; and, according to various VA examiners of record, 
the veteran's symptomatology associated with the PTSD, 
depression and/or dysthymia has, as likely as not, been 
present since service and is related thereto.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of service connection 
for a condition manifested by microscopic hematuria, claimed 
as red blood cells in urine, to include as secondary to in-
service herbicide exposure, have been met.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of service connection 
for alcohol abuse have been met.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.204 (20087).

3.  The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In this case, the veteran (appellant) has indicated an intent 
to withdraw all of the issues expect service connection for 
PTSD.  These issues include service connection for a 
condition manifested by microscopic hematuria, claimed as red 
blood cells in urine, alcohol abuse, and depression.  

However, because the veteran's depression has been medically 
linked to the PTSD, with overlapping symptomatology evident, 
the two issues are inextricably intertwined and the 
depression claim will be not be dismissed as withdrawn, in an 
effort to avoid any possible prejudice to the veteran and to 
address all possible theories of entitlement.  

There remain no allegations of errors of fact or law for 
appellate consideration with regard to the issues of service 
connection for connection for a condition manifested by 
microscopic hematuria, claimed as red blood cells in urine, 
and alcohol abuse.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.

II.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for an acquired psychiatric 
disorder, to include PTSD, depression and dysthymia, there is 
no prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

III.  Service Connection

The veteran seeks service connection for an acquired 
psychiatric disorder.  The service medical records are 
negative for complaints, findings or diagnosis of PTSD, 
depression, dysthymia, or any other acquired psychiatric 
disorder.  Current post-service medical records include VA 
outpatient mental health treatment records and VA examination 
reports showing diagnoses of PTSD, depression, and dysthymia.  
Significantly, all of these conditions have been associated 
with the veteran's period of service in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for PTSD, as opposed to other acquired 
psychiatric disorders, requires medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See also 
Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as 
to whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Board may not rely strictly on 
combat citations or the veteran's military occupational 
specialty (MOS) to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  

There are several precedent Court decisions that have 
expanded the understanding of what constitutes credible 
supporting evidence of a claimed stressor.  There is no need 
to verify every detail of a claimed stressor and the evidence 
of a stressor affecting a veteran's unit in service implied 
the veteran's involvement in those events.  Suozzi v. Brown, 
10 Vet. App. 307, 310-311 (1997).  It is error for the Board 
to require confirmation of a veteran's personal participation 
in stressors affecting his unit.  Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002).  In Sizemore the Court held that a 
veteran could be considered to have engaged in combat even 
though his unit did not receive incoming enemy fire.

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran has a diagnosis of PTSD, as well as diagnoses of 
depression and dysthymia.  VA outpatient mental health 
records from June 2003 through July 2004 show that the 
veteran received mental health treatment approximately 
monthly during this time period.  In June 2003, the diagnosis 
was depression, secondary to ETOH (alcohol) abuse and rule 
out moderate PTSD.  The same diagnosis was indicated in 
monthly reports from July 2003 through March 2004.  
Significantly, the monthly mental health reports show that 
the veteran stopped drinking during this time period, yet his 
diagnosis remained the same.  Finally, a July 2004 mental 
health psychiatric treatment record revealed that the veteran 
had been sober for the past ten months; yet, he still 
exhibited symptoms of major depression, a significant fear of 
impulse control, and difficulty maintaining effective social 
relationships.  The assessment was that the veteran certainly 
fit the criteria for PTSD symptomatology with his traumas 
being related to his combat exposure in Vietnam.  The 
examiner also felt that the PTSD symptomatology had been a 
problem for a significant amount of his life.

The veteran's personnel records do not reflect that the 
veteran engaged in combat with the enemy.  The veteran's 
service personnel records do not indicate that the veteran 
received any medals specifically denoting combat 
participation, and although the veteran may have served as a 
door gunner in a helicopter, there is no indication that he 
was actually engaged in combat with the enemy at any time 
during service.  He explained at his personal hearing and 
during VA examinations that although his MOS was that of 
petroleum specialist, his military duties included times when 
he served as a door gunner in a helicopter.  The veteran also 
indicated that he witnessed a plane crash and catch on fire, 
with two people burning inside.  The veteran provided a 
photograph showing a burnt jeep in Vietnam.  The personal 
hearing testimony of the veteran, which the Board finds 
credible, illustrates his role in a combat-type duty of door 
gunner, although there is no indication that the veteran was 
fired upon, or that he engaged in combat with the enemy.  His 
reports of the events that took place during his service in 
Vietnam are not necessarily consistent with the definition of 
being "engaged in combat with the enemy."  

Although the veteran has a diagnosis of PTSD, which has been 
attributed by VA examiners to his experiences in Vietnam, the 
law and regulations clearly prohibit service connection for 
PTSD for non-combat veterans without corroboration of a 
stressor.  Nevertheless, the veteran has diagnoses of 
depression and dysthymia, in addition to the diagnosis of 
PTSD, and, significantly, the regulations do not require the 
corroboration of a stressor to warrant service connection for 
acquired psychiatric disorders other than PTSD.  In order to 
prevail on the issue of service connection for an acquired 
psychiatric disorder other than PTSD, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

At a February 2005 VA examination, the veteran seemed 
depressed.  The examiner indicated that the veteran appeared 
to have experienced significant trauma in Vietnam, enough to 
meet the DSM-IV stressor criterion; however, the veteran was 
too uncomfortable to discuss other significant traumas that 
he might have experienced so it was difficult t determine 
exactly how much combat exposure he had.  The Axis I 
diagnosis was PTSD; dysthymia; alcohol dependence in 
remission; rule out social anxiety disorder.  The examiner 
also noted that the veteran's history since Vietnam had 
involved a course of drug abuse and alcoholism, finally 
becoming clean and sober about a year earlier, and it 
appeared that he had experienced PTSD symptoms concurrently 
throughout that time and continued to do so.  

In support of his claim, the veteran submitted a memo dated 
in August 2006 from a VA staff psychiatrist who had been 
familiar with the veteran's psychiatric disorder for two 
years.  The doctor indicated that the veteran had experienced 
the atrocities of war during his service in Vietnam, and that 
was the basis for his PTSD diagnosis.  The doctor noted an 
Axis I diagnosis of PTSD with depression and intermittent 
explosive disorder and adjustment disorder with mixed 
emotional features.  

The totality of the medical and lay evidence in this case, 
has consistently shown that this veteran has suffered from 
depression, PTSD and dysthymia as a result of service in 
Vietnam.  Although the psychiatric evaluators in late 2003 
and early 2004 believed that the veteran had depression due 
to alcohol abuse, the diagnosis of depression was continued 
long after the veteran stopped drinking.  It was at this 
point that the diagnoses began to include PTSD.  In addition 
to the current diagnoses, the examiners have consistently 
noted that the veteran's symptoms, including depression, have 
been present since his return from Vietnam.  In summary, the 
veteran's symptoms have remained the same since service, but 
the diagnosis has changed to more accurately reflect the 
veteran's condition.  These same symptoms are currently 
present, and they have been associated with current diagnoses 
of major depression and PTSD.  VA examiners and therapists 
have linked the veteran's current psychiatric disorders to 
service and none have opined that the current disorders 
originated post-service.  Thus, the criteria are met for a 
grant of service connection for an acquired psychiatric 
disorder.  




ORDER

The issue of entitlement to service connection for a 
condition manifested by microscopic hematuria, claimed as red 
blood cells in urine, to include as secondary to in-service 
herbicide exposure, is dismissed.  

The issue of entitlement to service connection for alcohol 
abuse is dismissed.  

Service connection for an acquired psychiatric disorder, to 
include PTSD, depression, and dysthymia, is granted.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


